Case 5:16-cv-00523-JKP-RBF Document 71-24 Filed 06/04/20 Page 1 of 2




                    Exhibit X
              Case 5:16-cv-00523-JKP-RBF Document 71-24 Filed 06/04/20 Page 2 of 2




From:                              Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                              Monday, August 1, 2016 5:39 PM
To:                                Ronald Shaw; level5services@gmail.com
Subject:                           Elvira H. Ximenes


Shaw,

So, what's the problem now? Your client Elvira having difficulty getting a title policy? If she happens to finally get an
executed deed signed by her to herself with a title policy that will impress me. How about emailing me a filed copy of
the deed as a courtesy. I will offer you the same courtesy later.

Let's see who laughs last, Shaw. Tell your brother I said hello and will see him at his arraignment. Go ahead and laugh
the both of you. If you thought your stunt with your roofing client and they're $500k was trouble, you've not seen
anything yet. What's coming will blow you away, Shaw. I told you and my aunt Elvira not to fuck with my
grandmother. I've opened the gates of HELL for you people.

See you, your brother, Elvira, Robert, Margaux and Johnny at ya'lls federal arraignment. Go ahead and laugh. You won't
be laughing when you hear, stand up, turn around and hands to your back. When you hear these words to remember
my name, DANIEL.

Who let the dogs out!

Thank you,

/s/Daniel Montes
469-765-5427 cell
plantoperationsdirector@gmail.com




                                                             2
